NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES DAVID GRIEPSMA,                           No. 20-35948

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00181-RSM

 v.
                                                MEMORANDUM*
CHRISTIAN J. ANDERSEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      James David Griepsma appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations arising

from his pretrial detention. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Gordon v. County of Orange, 888 F.3d 1118, 1122 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2018). We affirm.

      The district court properly granted summary judgment on Griepsma’s

Fourteenth Amendment inadequate medical care claim against Dr. Barnett because

Griepsma failed to raise a genuine dispute of material fact as to whether Dr.

Barnett’s delay in scheduling Griepsma for appointments was objectively

unreasonable. See id. at 1124-25 (setting forth objective deliberate indifference

standard for Fourteenth Amendment inadequate medical care claim brought by

pretrial detainee).

      The district court properly granted summary judgment on Griepsma’s

access-to-courts claim against defendant Kastle because Griepsma failed to raise a

genuine dispute of material fact as to whether Kastle failed to provide the required

affirmative assistance when Griepsma tried to challenge his arrest, detention, and

conditions of confinement, or whether Kastle actively interfered with his pursuit of

civil claims. See Lewis v. Casey, 518 U.S. 343, 349-53 (1996) (setting forth

elements of an access-to-courts claim related to affirmative assistance and actual

injury requirement); Silva v. Di Vittorio, 658 F.3d 1090, 1102-04 (9th Cir. 2011)

(discussing requirements for an access-to-court claim related to active

interference), overruled on other grounds by Richey v. Dahne, 807 F.3d 1202,

1209 n.6 (9th Cir. 2015).

      The district court properly dismissed Griepsma’s remaining claims against


                                         2                                      20-35948
Dr. Barnett, Kastle, and twenty-three other defendants because Griepsma failed to

allege facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (explaining that although pro se pleadings are to

be construed liberally, a plaintiff must present factual allegations sufficient to state

a plausible claim for relief); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(explaining standard of review under 28 U.S.C. § 1915A).

      The district court did not abuse its discretion in denying Griepsma’s motions

for the appointment of counsel because Griepsma failed to show exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth the standard of review and explaining the “exceptional circumstances”

requirement for appointment of counsel).

      We reject as unsupported by the record Griepsma’s contentions that the

district court erred or abused its discretion by setting page limits on his filings, by

declining to authorize an external medical evaluation, or by granting summary

judgment without a jury trial or oral argument.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider facts or documents that were not presented to the district

court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Griepsma’s unopposed motions to correct spelling of certain defendants’


                                           3                                     20-35948
names (Docket Entry Nos. 4 and 53) are granted. The Clerk will revise the docket

to reflect the following correct spelling for these defendants: Miriam Dominique

Kastle, Harald P. Archibald, and Christian J. Andersen.

      Griepsma’s oversized reply brief and excerpts have been filed at Docket

Entry No. 50.

      All other pending motions and requests are denied.

      AFFIRMED.




                                        4                                  20-35948